915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herbert GILES-EL, Plaintiff-Appellant,v.Robert CHRISTENSON, Kasdorf, Sergeant, Jerry Kamerschen,Earl James, Defendants-Appellees.
No. 90-1077.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
Herbert Giles-El, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages, declaratory, and injunctive relief, Giles-El sued various officials of the Ionia (Michigan) Correctional Facility, in their official and individual capacities.  He alleged that defendants failed to follow procedural guidelines and standards for minor misconduct hearings and instead imposed their own "homemade rules."


3
After a review of the files and record, the district court granted summary judgment for defendants, finding that defendants were entitled to judgment as a matter of law on Giles-El's claims.  Giles-El has filed a timely appeal.  He argues that he should have been permitted to amend his complaint and add additional parties before summary judgment was granted.  In addition, in his brief on appeal Giles-El requests the appointment of counsel and the production of a transcript at government expense.


4
Upon de novo review, we affirm the district court's judgment for the reasons stated in the district court's opinion dated November 8, 1989.  Summary judgment was proper because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


5
Accordingly, the requests for the appointment of counsel and for the production of a transcript at government expense are hereby denied.  The district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.